EXHIBIT 10.18

 

PRIMEDEX HEALTH SYSTEMS, INC.

 

INCENTIVE STOCK OPTION PLAN

(AS AMENDED)

 

I.    PURPOSES

 

Primedex Health Systems, Inc. (the “Company”) desires to afford certain of its
key employees and key employees of any subsidiary corporation or parent
corporation now existing or hereafter formed or acquired who are responsible for
the continued growth of the Company an opportunity to acquire a proprietary
interest in the Company, and thus to create in such key employees an increased
interest in and a greater concern for the welfare of the Company.

 

The stock options (“Options”) offered pursuant to this Incentive Stock Option
Plan (the “Plan”) are a matter of separate inducement and are not in lieu of any
salary or other compensation for the services of any key employee.

 

The Company, by means of the Plan, seeks to retain the services of persons now
holding key positions and to secure the services of persons capable of filling
such positions.

 

The options granted under the Plan are intended to be incentive stock options
within the meaning of Section 422 of the Internal Revenue Code of 1986, as it
may from time to time be amended (the “Code”), but the Company makes no warranty
as to the qualification of any Option as an incentive stock option.

 

II.    SHARES SUBJECT TO THE PLAN

 

The total number of shares of common stock of the Company which may be purchased
pursuant to the exercise of Options granted under the Plan shall not exceed, in
the aggregate, 2,000,000 shares of the authorized common stock of the Company as
of the effective date (the “Common, Stock”). The term “Common Stock” shall
include any securities, cash or other property into which Shares may be changed
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, split-up, split-off, spin-off; combination of shares, exchange of
shares, issuance of rights to subscribe or change in capital structure.

 

Common Stock which may be acquired under the Plan may be either authorized but
unissued Common Stock, Common Stock previously issued and held in the Company’s
treasury, or both, at the discretion of the Company. If and to the extent that
Options granted under the Plan expire or terminate without having been
exercised, new options may be granted with respect to the Common Stock covered
by such expired or terminated options, provided that the grant and the terms of
such new Options shall in all respects comply with the provisions of the Plan.

 

Except as provided in Article XX, the Company may, from time to time during the
period beginning May 20, 1992 (the “Effective Date”) and ending May 19, 2002
(the “Termination Date”), grant to certain key employees of the Company, or of
any subsidiary corporation or parent corporation of the Company now existing or
hereafter formed or acquired, Options under the terms hereinafter set forth.

 

-1-



--------------------------------------------------------------------------------

As used in the Plan, the terms “subsidiary corporation” and “parent corporation”
shall mean, respectively, a corporation coming within the definition of such
terms contained in Sections 424(f) and 424(e) of the Code.

 

III.    ADMINISTRATION

 

The board of directors of the Company (the “Board of Directors”) shall designate
an option committee (the “Committee”), which shall consist of no fewer than two
members of the Board of Directors. A majority of the members of the Committee
shall constitute a quorum, and the act of a majority of the members of the
Committee shall be the act of the Committee. Any member of the Committee may be
removed at any time either with or without cause by resolution adopted by the
Board of Directors, and any vacancy on the Committee may at any time be filled
by resolution adopted by the Board of Directors.

 

Subject to the express provisions of the Plan, the Committee shall have
authority, in its discretion, to determine the employees to whom Options shall
be granted, the time when such options shall be granted to employees, the number
of shares of Common Stock which shall be subject to each Option, the purchase
price of each share of Common Stock which shall be subject to each Option, the
period(s) during which such Options shall be exercisable (whether in whole or in
part), and the other terms and provisions thereof. In determining the employees
to whom options shall be granted and the number of shares of Common Stock for
which Options shall be granted to each employee, the Committee shall consider
the length of service, the amount of earnings, and the responsibilities and
duties of such employee; provided, however, that no employee shall be entitled
to exercise options in any calendar year to purchase shares of Common Stock in
the Company or in any subsidiary corporation or parent corporation of the
Company which exceed the maximum allotment prescribed in Article V.

 

Subject to the express provisions of the Plan, the Committee also shall have
authority to construe the Plan and Options granted thereunder, to amend the Plan
and Options granted thereunder, to prescribe, amend and rescind rules and
regulations relating to the Plan, to determine the terms and provisions of the
respective Options (which need not be identical) and to make all other
determinations necessary or advisable for administering the Plan. The Committee
also shall have the authority to require, in its discretion, that the employee
agree, promptly after the grant of an Option, not to sell or otherwise dispose
of the Common Stock acquired pursuant to the exercise of an option granted under
the Plan for a period of six (6) months following the date of acquisition. The
determination of the Committee on matters referred to in this Article III shall
be conclusive.

 

Any or all powers and functions of the Committee may at any time and from time
to time be exercised by the Board of Directors or by an executive committee
thereof.

 

The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. Expenses incurred by the Board of Directors or the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Company. No member or former member of the

 

-2-



--------------------------------------------------------------------------------

Committee or of the Board of Directors shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
hereunder.

 

IV.    ELIGIBILITY

 

Options may be granted only to salaried key employees of the Company or of any
subsidiary corporation or parent corporation of the Company, except as
hereinafter provided, including members of the Committee, and shall not be
granted to any officer or director who is not also a salaried key employee. Any
person who shall have retired from active employment by the Company, although
such person shall have entered into a consulting contract with the Company,
shall not be eligible to receive an Option.

 

An option shall not be granted to any person who, at the time such Option is
granted, owns Common Stock of the Company or any subsidiary corporation or
parent corporation of the Company which possesses more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
subsidiary corporation or parent corporation of the Company, unless (i) the
exercise price per share is not less than one hundred ten percent (110%) of the
fair market value, per share on the date such Option is granted and (ii) such
Option by its terms is not exercisable after the expiration of five (5) years
from the date such Option is granted. In determining share ownership of an
employee, the rules of Section 424(d) of the Code shall be applied, and the
Committee may rely on representations of fact made to it by the employee and
believed by it to be true.

 

V.    MAXIMUM EXERCISE OF OPTIONS

 

No employee shall be entitled to exercise Options for the first time in any
calendar year to purchase stock in the Company or in any subsidiary corporation
or parent corporation of the Company or in any combination thereof, which stock,
in the aggregate, has a fair market value in excess of $100,000. For the purpose
of this limitation, the fair market value of stock subject to an Option shall be
determined as of the time such Option is granted.

 

VI.    OPTION PRICE AND PAYMENT

 

The price for each share of Common Stock purchasable under any Option granted
hereunder shall be such amount as the Committee shall, in its best judgment,
determine; provided, however, that such price shall not be less than one hundred
percent (100%) of the fair market value per share of Common Stock at the date
the Option is granted; and, provided further, however, that in the case of an
Option granted to a person who at the time such Option is granted, owns stock of
the Company or any subsidiary corporation or parent corporation which possesses
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any subsidiary corporation or parent corporation, the
purchase price for each share of Common Stock shall be such amount as the
Committee, in its best judgment, shall determine to be not less than one hundred
and ten percent (110%) of the fair market value per share at the date the Option
is granted.

 

If the Common Stock is listed on a national securities exchange in the United
States on the date any Option is granted, the fair market value per share of
Common Stock shall be deemed to be the closing quotation at which the Common
Stock is sold on such national securities

 

-3-



--------------------------------------------------------------------------------

exchange on the date such Option is granted. If the Common Stock is listed on a
national securities exchange in the United States on such date but the Common
Stock is not traded on such date, or such national securities exchange is not
open for business on such date, the fair market value per share of Common Stock
shall be determined as of the closest preceding date on which such exchange
shall have been open for business and the Common Stock is traded. If the Common
Stock is listed on more than one national securities exchange in the United
States on the date any such Option is granted, the Committee shall determine
which national securities exchange shall be used for the purpose of determining
the fair market value per share of Common Stock.

 

If at the date any Option is granted a public market exists for the Common Stock
but the Common Stock is not listed on a national securities exchange in the
United States, the fair market value per share of Common Stock shall be deemed
to be the mean between the closing bid and asked quotations in the
over-the-counter market for the Common Stock in the United States on the date
such Option is granted. If there are no bid and asked quotations for the Common
Stock on such date, the fair market value per share of Common Stock shall be
deemed to be the mean between the closing bid and asked quotations in the
over-the-counter market in the United States for the Common Stock on the closest
date, preceding the date such option is granted, for which such quotations are
available.

 

The Company shall cause such stock certificates to be issued only when it shall
have received the full purchase price for the Common Stock in cash, by certified
check or bank draft.

 

VII.    USE OF PROCEEDS

 

The cash proceeds of the sale of Common Stock subject to the Options granted
hereunder are to be added to the general funds of the Company and used for its
general corporate purposes as the Board of Directors shall determine.

 

VIII.    TERM OF OPTIONS AND LIMITATIONS ON, THE RIGHT OF EXERCISE

 

A holder of an Option may exercise such Option only after he has been an
employee of the Company, a subsidiary corporation or parent corporation of the
Company now existing or hereafter formed or acquired for a period of at least
one (1) year from the date of grant the “minimum employment requirement” and,
unless a greater percentage is specified in the instrument evidencing the Option
and except as otherwise provided below, he may exercise such Option with respect
to no more than twenty percent (20%) of the aggregate number of share of Common
Stock subject to the Option during the first year of the Option in which the
minimum employment requirement hereunder is satisfied, and no more than an
additional twenty percent (20%) of the aggregate number of shares of Common
Stock subject to the Option during each of the succeeding four years of the
Option.

 

If, in any year of the Option, such Option shall not be exercised for the total
number of shares of Common Stock available for purchase during that year, the
Option shall not thereby terminate as to such unexercised portion, but shall be
cumulative. As used herein, the term “year of the Option” shall mean a one (1)
year period commencing with the date of the granting of such Option.

 

-4-



--------------------------------------------------------------------------------

Subject to the provisions of Article IV, any Option granted hereunder shall be
exercisable during a period of not more than ten (10) years from the date of
grant of such Option.

 

The Committee shall have the right to accelerate, in whole or in part, from time
to time, conditionally or unconditionally, rights to exercise any Option granted
hereunder.

 

To the extent that an Option is not exercised within the period of
exercisability specified therein, it shall expire as to the then unexercised
part. If any Option granted hereunder shall terminate prior to the Termination
Date, the Committee shall have the right to use the Common Stock as to which
such Option shall not have been exercised to grant one or more additional
Options to any eligible employee, but any such grant of an additional Option
shall be made prior to the close of business on the Termination Date.

 

In no event shall an Option granted hereunder be exercised for a fraction of a
share.

 

IX.    EXERCISE OF OPTION

 

Options granted under the Plan shall be exercised by the Optionee as to all or
part of the Common Stock covered thereby by the giving of written notice of the
exercise thereof to the Secretary of the Company at the principal business
office of the Company, specifying the number of shares of Common Stock to be
purchased and accompanied by payment of the purchase price.

 

X.    NONTRANSFERABILITY OF OPTIONS

 

An Option granted hereunder shall not be transferable otherwise than by will or
the laws of descent and distribution, and any Option granted hereunder shall be
exercisable, during the lifetime of the holder, only by such holder.

 

XI.    TERMINATION OF EMPLOYMENT

 

Upon termination of employment of any employee with the Company and all
subsidiary corporations and parent corporations, any option previously granted
to the employee shall, to the extent not theretofore exercised, terminate and
become null and void, except that:

 

(a) if the employee shall die, or become totally and permanently disabled (as
described in Section 105 (d) (4) of the Code), while in the employ of such
corporation at a time when such employee was entitled to exercise an Option as
herein provided, in case of death the legal representative of such employee, or
such person who acquired such Option by bequest or inheritance or by reason of
death of the employee, or in the case of total and permanent disability the
employee, may, not later than one (1) year from the date of death or total and
permanent disability, exercise such Option in respect of any or all of the total
number of shares of Common Stock as shall have been subject to such Option and
as shall not have been previously purchased by or on behalf of the employee; and

 

(b) if the employment of any employee to whom such Option shall have been
granted shall terminate by reason of the employee’s retirement (at such age or
upon such

 

-5-



--------------------------------------------------------------------------------

conditions as shall be specified by the Committee) or dismissal by the employer
other than for cause (as defined below), and while such employee is entitled to
exercise such Option as herein provided, such employee shall have the right to
exercise such Option so granted, to the extent of the number of shares of Common
Stock subject to such Option which were purchasable by him at the date of
termination of his employment, at any time up to and including three (3) months
after the date of such termination of employment.

 

In no event, however, shall any person be entitled to exercise any option after
the expiration of the period of exercisability of such Option as specified
therein.

 

If an employee voluntarily terminates his employment, or is discharged for
cause, any Option granted hereunder shall, unless otherwise specified by the
Committee in the Option, forthwith terminate with respect to any unexercised
portion thereof.

 

If an Option granted hereunder shall be exercised by the legal representative of
a deceased employee or former employee, or by a person who acquired an Option
granted hereunder by bequest or inheritance or by reason of the death of any
employee or former employee, written notice of such exercise shall be
accompanied by a certified copy of letters testamentary or equivalent proof of
the right of such legal representative or other person to exercise such Option.

 

For the purpose of the Plan, “for cause” shall mean, as determined by the
Committee or the Board of Directors;

 

(a) the employee’s conviction of, or a plea of nolo contendere or its equivalent
with respect to, a felony involving fraud or dishonesty or any other crime for
which a term of imprisonment in excess of one (1) year could be imposed; or

 

(b) the employee’s material breach of any of the terms or conditions of an
Employment Agreement in effect between the employee and the Company or a
subsidiary corporation or parent corporation of the Company which material
breach is not cured within ninety (90) days after receipt of written notice from
such employer corporation to the employee.

 

For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and a corporation if, at the time of the
determination, the individual was an “employee” of such corporation for purposes
of Section 422(a) of the Code. If an individual is on a leave of absence taken
with the consent of the corporation by which such individual was employed, or is
on active military service, and is determined to be an “employee” for purposes
of the exercise of an Option, such individual shall not be entitled to exercise
such Option during such period and while the employment relationship is treated
as continuing intact unless such individual shall have obtained the prior
written consent of such corporation, which consent shall be signed by the
Chairman of the Board, the President, a senior vice-president or other duly
authorized officer of such corporation.

 

A termination of employment shall not be deemed to occur by reason of (i) the
transfer of an employee from employment by the Company to employment by a
subsidiary corporation or a parent corporation of the Company or (ii) the
transfer of an employee from employment by a

 

-6-



--------------------------------------------------------------------------------

subsidiary corporation or a parent corporation of the Company to employment by
the Company or by another subsidiary corporation or parent corporation of the
Company.

 

XII.    ADJUSTMENT OF SHARES; EFFECT OF CERTAIN TRANSACTIONS

 

Notwithstanding any other provision contained herein, in the, event of any
change in the Common Stock subject to the Plan or to any Option granted under
the Plan (through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, split-up, split-off, spin-off, combination of shares,
exchange of shares, issuance of rights to subscribe, or change in capital
structure) appropriate adjustments shall be made by the Committee as to the
maximum number of shares of Common Stock subject to the Plan, the maximum number
of shares of Common Stock for which Options may be granted to any one employee,
and the number of shares of Common Stock and price per share of Common Stock
subject to outstanding Options as shall be equitable to prevent dilution or
enlargement of rights under Options, and the determination of the Committee as
to these matters shall be conclusive; provided, however, that (i) any such
adjustment with respect to an Option shall comply with the rules of Section
424(a) of the Code, and (ii) in no event shall any adjustment be made which
would render any Option granted hereunder an Option other than an incentive
stock option for purposes of Section 422 of the Code.

 

XIII.    RIGHT TO TERMINATE EMPLOYMENT

 

The Plan shall not impose any obligation on the Company or on any subsidiary
corporation or parent corporation thereof to continue the employment of any
holder of an Option; nor shall it impose any obligation on the part of any
holder of an Option to remain in the employ of the Company or of any subsidiary
corporation or parent corporation thereof.

 

XIV. PURCHASE FOR INVESTMENT

 

Except as hereafter provided, the holder of an Option granted hereunder shall,
upon any exercise hereof, execute and deliver to the Company a written
statement, in form satisfactory to the Company, in which such holder represents
and warrants that such holder is purchasing or acquiring the shares of Common
Stock acquired thereunder for such holder’s own account, for investment only and
not with a view to the resale or distribution of any of such shares of Common
Stock, and any such resale or distribution, shall be made only pursuant to
either (a) a Registration Statement on an appropriate form under the Securities
Act of 1933, as amended (the “Securities Act”), which Registration Statement has
become effective and is current with regard to the shares of Common Stock being
sold, or (b) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the holder shall, prior to any
offer of sale or sale of such shares of Common Stock, obtain a prior favorable
written opinion, in form and substance satisfactory to the Company, from counsel
for or approved by the Company, as to the application of such exemption thereto.
The foregoing restriction shall not apply to (i) issuances by the Company so
long as the shares of Common Stock being issued are registered under the
Securities Act and a prospectus in respect thereof is current or (ii)
reofferings of shares of Common Stock by affiliates of the Company (as defined
in Rule 405 or any successor rule or regulation promulgated under the Securities
Act) if the shares of Common Stock being reoffered are registered under the
Securities Act and a prospectus in respect thereof is current.

 

-7-



--------------------------------------------------------------------------------

XV.    ISSUANCE OF CERTIFICATES; LEGENDS; PAYMENT OF EXPENSES

 

Upon any exercise of an Option which may be granted hereunder and upon payment
of the purchase price therefor, a certificate or certificates for the shares of
Common Stock as to which the Option has been exercised shall be issued by the
Company in the name of the person exercising the Option and shall be delivered
to or upon the order of such person or persons.

 

The Company may endorse such legend or legends upon the certificates of shares
of Common Stock issued upon exercise of an Option granted hereunder, and the
Committee may issue such “stop transfer” instructions to its transfer agent in
respect of such shares of Common Stock, as the Committee, in its discretion,
determines to be necessary or appropriate (i) to prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act,
(ii) to implement the provisions of any agreement between the Company and the
optionee or grantee with respect to such shares of Common Stock, or (iii) to
permit the Company to determine the occurrence of a disqualifying disposition,
as described in Section 421(b) of the Code, of shares of Common Stock
transferred upon exercise of an option granted under the Plan.

 

The Company shall pay all issue or transfer taxes with respect to the issuance
or transfer of the shares of Common Stock, as well as all fees and expenses
necessarily incurred by the Company in connection with such issuance or
transfer, except fees and expenses which may be necessitated by the filing or
amending of a Registration Statement under the Securities Act, which fees and
expenses shall be borne by the recipient of the shares of Common Stock unless
such Registration Statement has been filed by the Company for its own corporate
purposes (and the Company so states) in which event the recipient of the shares
of Common Stock shall bear only such fees and expenses as are attributable
solely to the inclusion of such shares of Common Stock in the Registration
Statement.

 

All shares of Common Stock issued as provided herein shall be fully paid and
non-assessable to the extent permitted by law.

 

XVI.    LISTING OF SHARES AND RELATED MATTERS

 

If at, anytime the Board of Directors shall determine in its discretion that the
listing, registration or qualification of the shares of Common Stock covered by
the Plan upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the sale or
purchase of shares of Common Stock under the Plan, no shares of Common Stock
shall be delivered unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained, or otherwise provided
for, free of any conditions not acceptable to the Board of Directors.

 

XVII.    AMENDMENT OF THE PLAN

 

The Board of Directors may, from time to time, amend the Plan, provided that no
amendment shall be made, without the approval of the stockholders of the
Company, that will (i) increase the total number of shares of Common Stock
reserved for Options under the Plan (other than an increase merely reflecting a
change in capitalization such as a stock dividend or stock split as provided in
Article XII), (ii) reduce the exercise price of any Option granted

 

-8-



--------------------------------------------------------------------------------

hereunder below the price required by Article VI, (iii) modify the provisions of
the Plan relating to eligibility, or (iv) materially increase the benefits
accruing to participants under the Plan. The rights and obligations under any
Option granted before amendment of the Plan or any unexercised portion of such
Option shall not be adversely affected by amendment of the Plan or the Option
without the consent of the holder of the Option.

 

XVIII.    TERMINATION OR SUSPENSION OF THE PLAN

 

The Board of Directors may at any time suspend or terminate the Plan. The Plan,
unless sooner terminated under Article XX or by action of the Board of
Directors, shall terminate at the close of business on the Termination Date. An
Option may not be granted while the Plan is suspended or after it is terminated.
Rights and obligations under any Option, granted while the Plan is in effect
shall not be altered or impaired by suspension or termination of the Plan,
except upon the consent of the person to whom the Option was granted. The power
of the Committee to construe and administer any options granted prior to the
termination or suspension of the Plan under Article III shall nevertheless
continue after such termination or during such suspension.

 

XIX.    GOVERNING LAW

 

The Plan and such Options as may be granted thereunder and all related matters
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York.

 

XX.    EFFECTIVE DATE

 

The Plan shall become effective at 5:00 P.M., New York time, on the Effective
Date, the date as of which the Plan was adopted by the Board of Directors;
provided, however, that if the Plan is not approved by holders of shares
representing a majority of the votes entitled to be cast thereon, voting in
person or by proxy, at an annual meeting or any special meeting or by unanimous
written consent within twelve (12) months before or after the Effective Date,
the Plan shall terminate.

 

-9-